REASONS FOR ALLOWANCE
1.	Claim 21-30 is allowed.  The following is an examiner’s statement of reasons for allowance.  Regarding claim 21, the prior art fails to disclose an ablated surface on a second portion of the conductive layer where the metal coating layer was ablated from the conductive layer such that the metal coating layer is not present at the second portion of the conductive layer, the ablated surface having a periodic structure, wherein the substrate has a diffraction severity in air of less than 5 at the ablated surface, and wherein the diffraction severity in air of less than 5 is provided at least in part by the periodic structure having a peak-to-valley dimension of less than 25 nm.

2.	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JACK DINH/
Primary Examiner, Art Unit 2872
1/29/22